     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MO BAR 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                    FRESNO DIVISION
12
13                                                              )   Case No.: 1:18-cv-01085-SKO
     DEREK WADE CARLON,                                         )
14                                                              )   DEFENDANT’S MOTION FOR LEAVE TO
                       Plaintiff,                               )   FILE RESPONSE OUT OF TIME AND
15                                                              )   RESPONSE TO PLAINTIFF’S
            vs.                                                 )   “IMPORTANT UPDATE”; ORDER
16   NANCY A. BERRYHILL,                                        )
     Acting Commissioner of Social Security,                    )   (Docs. 17, 18)
17                                                              )
                                                                )
18                     Defendant.                               )
                                                                )
19
20
                                                           MOTION
21
              Defendant requests leave to file her response to Plaintiff’s opening brief one day after it
22
     was originally due. Plaintiff filed his opening brief on March 18, 2019, making Defendant’s
23
     response due 30 days later, on April 17, 2018. Counsel for Defendant erroneously calculated the
24
     date on which her response was due to be Thursday, April 18, 2019, rather than Wednesday,
25
     April 17, 2019, and filed her response on the date on which she believed it was due. During a
26
     telephone conversation with Plaintiff on April 18, 2019, Counsel for Defendant advised Plaintiff
27
     that she believed the response was due that day and she would be filing it that day and sending a
28
     Def.’s Resp. to Pl’s Important Update, Opening Brief; 1:18-cv-01085-SKO

                                                            1
 1   copy to Plaintiff. Plaintiff did not object and expressed understanding. Counsel for Defendant
 2   filed Defendant’s brief on April 18, 2019.
 3            On April 22, 2019, Plaintiff contacted counsel for Defendant, explaining that he had not
 4   yet received a copy of Defendant’s responsive brief. Counsel for Defendant advised Plaintiff
 5   that the brief was filed on April 18, 2018, and mailed to him by first class United States mail.
 6   She confirmed with the U.S. Attorney’s office that a copy of the brief had been mailed to
 7   Plaintiff. On April 22, 2019, Plaintiff contacted the Regional Chief Counsel of Social Security
 8   Administration Office of General Counsel, stating that he had not yet received the responsive
 9   brief. Plaintiff also filed an “Important Update” with the Court requesting additional time in
10   which to reply to Defendant’s brief. Defendant has no objection to Plaintiff’s request.
11            Counsel for Defendant apologizes to the Court and to Plaintiff for any inconvenience
12   caused by her mistake in calculating the due date and respectfully requests that the Court grant
13   leave to file the brief one day after the original due date. Counsel affirms that she had no
14   intention to delay proceedings. In addition, Defendant has no objection to Plaintiff’s request for
15   additional time in which to reply to Defendant’s responsive brief.
16            Counsel for Defendant states that she attempted to contact Plaintiff by telephone on this
17   date to obtain consent to this motion but was unable to reach him.
18
     Dated: April 23, 2019                                   Respectfully submitted,
19
20                                                           MCGREGOR W. SCOTT
                                                             United States Attorney
21                                                           DEBORAH LEE STACHEL
                                                             Regional Chief Counsel, Region IX
22
                                                             Social Security Administration
23
                                                    By:      /s/ Carol S. Clark
24                                                           CAROL S. CLARK
25                                                           Special Assistant U.S. Attorney

26                                                           Attorneys for Defendant
27
28
     Def.’s Resp. to Pl’s Important Update, Opening Brief; 1:18-cv-01085-SKO

                                                            2
 1                                                          ORDER
 2            The Court has reviewed and considered Defendant’s Motion for Leave to File Response
 3   Out of Time (the “Motion”). (Doc. 18.) For good cause shown, and in view of Plaintiff’s
 4   apparent lack of opposition to the Motion (see Doc. 17), IT IS HEREBY ORDERED THAT the
 5   Motion to file Defendant’s response to Plaintiff’s opening brief is GRANTED nunc pro tunc.
 6
              In view of Plaintiff not having received Defendant’s responsive brief as of April 20,
 7
     2019, (see Doc. 17), IT IS FURTHER ORDERED THAT Plaintiff shall be granted an extension
 8
     of up and until May 23, 2019, in which to file his reply to Defendant’s responsive brief, filed on
 9
     April 18, 2019.
10
11   IT IS SO ORDERED.
12
13
     Dated:      April 24, 2019                                                /s/   Sheila K. Oberto   .
                                                                   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Def.’s Resp. to Pl’s Important Update, Opening Brief; 1:18-cv-01085-SKO

                                                            3
